Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 1 of 53

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA '

CRIMINALNO. (&C2004

Vv.

KAMALDEEP GANDHI '
Defendant. '

PLEA AGREEMENT
The United States of America, by and through Sandra Moser, Acting Chief of the Fraud
Section, Criminal Division, United States Department of Justice (“Fraud Section”), and Ryan K.
Patrick, United States Attorney for the Southern District of Texas (collectively, the “United
States”); and the defendant, KAMALDEEP GANDHI (“Defendant”), and Defendant’s counsel,
pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement (“Agreement”), the terms and conditions of which are as follows:
Defendant’s Agreement
1. Defendant agrees to plead guilty to Counts One and Two of the Criminal
Information filed in this case, which charges Defendant with two counts of conspiracy, in violation
of Title 18, United States Code, Section 371, to commit: (a) wire fraud, in violation of Title 18,
United States Code, Section 1343; (b) commodities fraud, in violation of Title 18, United States
Code, Section 1348; and (c) spoofing, in violation of Title 7, United States Code, Sections
6c(a)(5)(C) and 13(a)(2). Defendant, by entering this plea, agrees that he is waiving any right to
have the facts that the law makes essential to the punishment either charged in an indictment, or

proved to a jury, or proven beyond a reasonable doubt.
 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 2 of 53

2. Defendant has read the charges against him contained in the Criminal Information,
and those charges have been fully explained to him by his attorney.

3. Defendant fully understands the nature and elements of the crimes with which he
has been charged.

Punishment Range

4. The statutory maximum penalty for a violation of Title 18, United States Code,
Section 371, is imprisonment of not more than five years and a fine of not more than $250,000, or
twice the gross gain or gross loss resulting from the offense, whichever is greater. Additionally,
Defendant may receive a term of supervised release after imprisonment of up to three years. See
18 U.S.C. §§ 3559(a)(3) and 3583(b)(2)._ Defendant acknowledges and understands that if he

should violate the conditions of any period of supervised release which may be imposed as part of
up to two yes on cach comt
his sentence, then Defendant may be imprisoned for the-entire-termrefsupericedtelease, without

credit for time already served on the term of supervised release prior to such violation. See 18
U.S.C. §§ 3559(a)(3) and 3583(e)(3). Defendant understands that he cannot have the imposition
or execution of the sentence suspended, nor is he eligible for parole.

5, Defendant further understands that, pursuant to 18 U.S.C. § 3663A, the Court must
order restitution for persons directly and proximately harmed as a result of Defendant’s violation
of Count One (Conspiracy) and Count Two (Conspiracy), in an amount determined by the Court.
Defendant understands that the forfeiture of property, real or personal, which constitutes or is
derived from proceeds traceable to the offense, is part of the sentence that must be imposed in this

case, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 3 of 53

Mandatory Special Assessment

6. Pursuant to 18 U.S.C. § 3013(a)(2)(A), immediately after sentencing, Defendant
agrees pay to the Clerk of the United States District Court a special assessment in the amount of
one hundred dollars ($100.00) per count of conviction. The payment will be by cashier’s check
or money order, payable to the Clerk of the United States District Court, c/o District Clerk’s Office,
P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

7. Defendant recognizes that pleading guilty may have consequences with respect to
his immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from
Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any
immigration consequences that may result from the guilty plea and conviction.

Cooperation

8. Defendant agrees he will fully and truthfully cooperate in any matter in which he
is called upon to cooperate by a representative of the Fraud Section and/or the United States
Attorney’s Office for the Southern District of Texas. This cooperation shall include making
himself physically available in the Southern District of New York, the Southern District of Texas,

or any other District, and providing complete and truthful information during any investigation

-3-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 4 of 53

and pre-trial preparation and complete and truthful testimony in any criminal, civil, or
administrative proceeding. Defendant further agrees to make himself available by telephone
within seven (7) calendar days of any request by the Fraud Section and/or the United States
Attorney’s Office for the Southern District of Texas.

9. Defendant understands and agrees that “fully cooperate,” as that term is used
herein, includes providing all information relating to any criminal activity known to Defendant,
including but not limited to wire fraud, commodities fraud, and spoofing in the futures contracts
markets. Defendant understands that such information includes both state and federal offenses
arising therefrom. In that regard:

a. Defendant agrees that this Agreement binds only the Fraud Section, the
United States Attorney for the Southern District of Texas, and Defendant; it does not bind
any other United States Attorney or any other section of the Department of Justice;

b. Defendant agrees to testify fully and truthfully as a witness before a grand
jury or in any other judicial or administrative proceeding when called upon to do so by the
United States. Defendant further agrees to waive his Fifth Amendment privilege against
self-incrimination for the purpose of this Agreement;

c. Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

d. Defendant agrees to provide truthful, complete, and accurate information
and testimony and understands any false statements made by Defendant to the Grand Jury
or at any court proceeding (criminal or civil), or to a government agent or attorney, can and

will be prosecuted under the appropriate perjury, false statement, or obstruction statutes;

-4.
4
a
i
t
:

 

 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 5 of 53

e. Defendant agrees to provide to the United States all documents and other
evidence in his possession or under his control relating to all areas of inquiry and
investigation; and

f. Should the recommended departure, if any, not meet Defendant’s
expectations, Defendant understands that he remains bound by the terms of this Agreement
and cannot, for that reason alone, withdraw his plea.

Agreements Relating to Sentencing

10. At the time of sentencing, the United States shall make known to the sentencing
judge the extent of Defendant’s cooperation. The parties understand this Agreement carries the
potential for a motion for departure under Sentencing Guideline § 5K1.1. Defendant understands
and agrees that whether such a motion is filed will be determined solely by the United States
through the United States Attorney’s Office for the Southern District of Texas and the Fraud
Section. Ifthe United States determines, in its sole judgment and discretion, that Defendant has
provided full and truthful cooperation as required by this Agreement, and has rendered “substantial
assistance,” then the United States reserves the sole right to move the Court, pursuant to Guideline
§ 5K1.1, to depart downward from the low end of the applicable Guideline range. Defendant
further agrees to persist in that plea through sentencing and to fully cooperate with the United
States. Defendant understands and agrees that the United States will request that sentencing be
deferred until that cooperation is complete.

11. If the United States does not move the Court, pursuant to Guideline § 5K1.1, to
depart from the applicable Guideline range, the preceding paragraph of this Agreement will be

inoperative, both parties shall be free to recommend any sentence, and the Court shall impose a

-5-
 

 

 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 6 of 53

sentence taking into consideration the factors set forth in 18 U.S.C. § 3553(a) as well as the
Sentencing Guidelines without any downward departure for cooperation pursuant to Guidelines
§ 5K1.1. Defendant may not withdraw his plea of guilty because the United States has failed to
make a motion pursuant to Guideline § 5KI.1.

12. It is understood by the parties that the sentencing judge is neither a party to nor
bound by this Agreement and may impose a sentence up to the maximum penalties as set forth
above. Defendant further acknowledges that if the Court does not accept the sentencing
recommendation of the parties, Defendant will have no right to withdraw his guilty plea.

The United States’ Agreements

13. The United States agrees to each of the following:

a. If Defendant pleads guilty to Counts One and Two of the Criminal

Information and persists in that plea through sentencing, and if the Court accepts this

Agreement, the Fraud Section and the United States Attorney’s Office for the Southern

District of Texas agree that they will not further criminally prosecute Defendant for

offenses arising from conduct set forth in the Criminal Information and this Agreement;

b. If the Court determines that Defendant qualifies for an adjustment under

Guideline § 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of Guideline § 3E1.1(a) is 16 or greater, the United States will move

under Guideline § 3E1.1(b) for an additional one-level reduction because Defendant timely
notified authorities of his intent to plead guilty, thereby permitting the United States to
avoid preparing for trial and permitting the United States and the Court to allocate their

resources more efficiently; and
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 7 of 53

c. The Fraud Section and the United States Attorney’s Office for the Southern
District of Texas will bring this Agreement and the full extent of Defendant’s cooperation
to the attention of other prosecuting offices, if requested.
Agreement Binding — Fraud Section and Southern District of Texas Only

14. | This Agreement binds only the Fraud Section, the United States Attorney’s Office
for the Southern District of Texas, and Defendant. This Agreement does not bind any other
United States Attorney’s Office or any other section of the United States Department of Justice.

15. | This Agreement concerns criminal liability only. Except as expressly set forth in
this Agreement, nothing herein shall constitute a limitation, waiver, or release by the United States
or any of its agencies of any administrative or judicial civil claim, demand, or cause of action it
may have against Defendant or any other person or entity. The obligations of this Agreement are
limited to the Fraud Section and the United States Attorney’s Office for the Southern District of
Texas and cannot bind any other federal, state, or local prosecuting, administrative, or regulatory
authorities, except as expressly set forth in this Agreement.

United States’ Non-Waiver of Appeal

16. The United States reserves the right to carry out its responsibilities under the United

States Sentencing Guidelines. Specifically, the United States reserves the right:
a. To bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with that
office’s preparation of a presentence report;

b. To set forth or dispute sentencing factors or facts material to sentencing;
 

 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD_ Page 8 of 53

c. To seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

d. To file a pleading relating to these issues, in accordance with Guideline
§ 6A1.2 and 18 U.S.C. § 3553(a); and

e. To appeal the sentence imposed or the manner in which it was determined.

Waiver of Rights
17. Defendant understands that by entering into this Agreement, he surrenders certain
rights as provided in this Agreement.
18. Waiver of Trial Rights. Defendant understands that the rights of a defendant
include the following:

a. If Defendant persisted in a plea of not guilty to the charges, Defendant
would have the right to a public and speedy jury trial with the assistance of counsel. The
trial may be conducted by a judge sitting without a jury if Defendant, the United States,
and the Court all agree.

b. At a jury trial, the jury would be composed of twelve citizens from the
district, selected atrandom. Defendant and his attorney would participate in choosing the
jury by requesting that the Court remove prospective jurors for cause where actual bias or
other disqualification is shown, or by removing prospective jurors without cause by
exercising peremptory challenges.

c. If the trial is a jury trial, the jury would be instructed that Defendant is
presumed innocent, that the United States has the burden of proving Defendant guilty

beyond a reasonable doubt, and that the jury could not convict him unless, after hearing all

-8-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 9 of 53

the evidence, it was persuaded of his guilt beyond a reasonable doubt. The jury would
have to agree unanimously before it could return a verdict of guilty or not guilty.

d. If the trial is held by the judge without a jury, the judge would find the facts
and determine, after hearing all the evidence, whether or not the judge was persuaded that

the United States had established Defendant’s guilt beyond a reasonable doubt.

 

e. At a trial, whether by a jury or a judge, the United States would be required
to present witnesses and other evidence against Defendant. Defendant would have the
opportunity to confront those government witnesses and his attorney would be able to
cross-examine them.

f. At a trial, Defendant could, but would not be required to, present witnesses
and other evidence on his own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the Court.

g. At atrial, Defendant could rely on a privilege against self-incrimination and

 

decline to testify, and no inference of guilt could be drawn from his refusal to testify.
However, if Defendant desired to do so, he could testify on his own behalf.

19. Waiver of Appellate and Collateral Review Rights. Defendant understands

 

that he is waiving all appellate issues that might have been available if he had exercised his right
to trial. Defendant is aware that 28 U.S.C. § 1291, and 18 U.S.C. § 3742, afford a defendant the
right to appeal the conviction and sentence imposed. Defendant is also aware that 28 U.S.C.
§ 2255, affords the right to contest or “collaterally attack” a conviction or sentence after the

Judgment of conviction and sentence has become final.
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 10 of 53

 

a. Acknowledging this, Defendant knowingly and voluntarily waives the right
to appeal or “collaterally attack” his conviction and sentence, and his right to challenge his
sentence, and the manner in which the sentence was determined, including any term of
imprisonment and fine within the maximums provided by law, and including any order of
restitution or forfeiture, except that Defendant does not waive the right to raise a claim of
ineffective assistance of counsel on direct appeal, if otherwise permitted, or on collateral
review in a motion under 28 U.S.C. § 2255. Defendant’s knowing and voluntary waiver
of the right to appeal or collaterally attack the conviction and sentence includes waiving

the right to raise on appeal or on collateral review any argument that (i) the statute to which

 

Defendant is pleading guilty is unconstitutional and (ii) the admitted conduct does not fall

within the scope of the statute.

 

b. In the event Defendant files a notice of appeal following the imposition of
the sentence or later collaterally attacks his conviction or sentence, the United States will
assert its rights under this Agreement and seek specific performance of these waivers.

20. Defendant hereby waives any and all objections, motions, and defenses based upon

the Statute of Limitations.

 

21. Defendant agrees that venue exists in the Southern District of Texas for the charge
against him in the Criminal Information. Defendant hereby waives any and all objections,
motions, and defenses based upon venue, and waives the right to challenge or appeal venue.

22. Defendant understands and agrees that each and all waivers contained in the

Agreement are made in exchange for the concessions made by the United States in this Agreement.

-]0-
 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 11 of 53

23. Defendant understands that by pleading guilty he is waiving all the rights set forth
in the prior paragraphs. Defendant’s attorney has explained those rights to him, and the
consequences of his waiver of those rights.

Sentence Determination

24. In agreeing to these waivers in paragraphs 18 — 21 above, Defendant is aware that
a sentence has not yet been determined by the Court. Defendant is also aware that any estimate
of the possible sentencing range under the United States Sentencing Guidelines that he may have
received from his counsel, the United States, or the Probation Office, is a prediction and not a
promise, did not induce his guilty plea, and is not binding on the United States, the Probation
Office, or the Court. The United States does not make any promise or representation concerning
what sentence Defendant will receive. Defendant further understands and agrees that the United
States Sentencing Guidelines are “effectively advisory” to the Court. See United States vy.
Booker, 543 U.S. 220 (2005). Accordingly, Defendant understands that, although the Court must
consult the Sentencing Guidelines and consider them when sentencing Defendant, the Court is not
bound to follow the Sentencing Guidelines nor sentence Defendant within the calculated Guideline
range.

25. Defendant is aware that the sentence will be imposed after consideration of the
United States Sentencing Guidelines and Policy Statements, which are only advisory, as well as
the provisions of 18 U.S.C. § 3553(a). Defendant nonetheless acknowledges and agrees that the
Court has authority to impose any sentence up to and including the statutory maximum set for the
offense to which Defendant pleads guilty, and that the sentence to be imposed is within the sole

discretion of the sentencing judge after the Court has consulted the applicable Sentencing

-]1-
 

 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 12 of 53

Guidelines. | Defendant understands and agrees that the parties’ positions regarding the
application of the Sentencing Guidelines do not bind the Court and that the sentence imposed is
within the discretion of the sentencing judge. Ifthe Court should impose any sentence up to the
maximum established by statute, Defendant cannot, for that reason alone, withdraw a guilty plea,

and will remain bound to fulfill all of the obligations under this Agreement.

Presentence Investigation Report/Post-Sentence Supervision

26. Defendant understands that the United States, in its submission to the Probation
Office as part of the Pre-Sentence Report and at sentencing, shall fully apprise the District Court
and the Probation Office of the nature, scope, and extent of Defendant’s conduct regarding the
charge against him, and related matters. The United States will make known all matters in
aggravation and mitigation relevant to sentencing, including the nature and extent of Defendant’s
cooperation.

27. Defendant agrees to truthfully and completely execute a Financial Statement (with
supporting documentation) prior to sentencing, to be provided to and shared among the Court, the
Probation Office, the Fraud Section, and the United States Attorney for the Southern District of
Texas regarding all details of his financial circumstances, including his recent income tax returns
as specified by the probation officer. Defendant understands that providing false or incomplete
information, or refusing to provide this information, may be used as a basis for denial of a reduction
for acceptance of responsibility pursuant to Guideline § 3E1.1 and enhancement of his sentence
for obstruction of justice under Guideline § 3C1.1, and may be prosecuted as a violation of 18

U.S.C. § 1001 or as a contempt of the Court.

-12-
 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 13 of 53

28. For the purpose of monitoring Defendant’s compliance with his obligations to pay
a fine, restitution, and/or forfeiture during any term of supervised release or probation to which
defendant is sentenced, Defendant further consents to the disclosure of his tax returns (together
with extensions, correspondence, and other tax information) and related tax filings and materials
to the Probation Office, the Fraud Section, and the United States Attorney for the Southern District
of Texas filed subsequent to Defendant’s sentencing, to and including the final year of any period
of supervised release or probation to which Defendant is sentenced.

Other Terms

29. Defendant agrees to cooperate with the United States in collecting any unpaid fine,
forfeiture, and restitution for which Defendant is liable, including, upon request, providing
financial statements under oath or affirmation and supporting records and submitting to interviews
by the United States and the U.S. Probation Office regarding Defendant’s capacity to satisfy any
fines, restitution, or forfeiture.

30. | Defendant understands that any person convicted of a felony under 7 U.S.C. § 13
shall be suspended from registration under that chapter and shall be denied registration or re-
registration for five years or such longer period as the U.S. Commodity Futures Trading
Commission (“CFTC”) may determine, and barred from using, or participating in any manner in,
any market regulated by the CFTC for five years or such longer period as the CFTC shall
determine, on such terms and conditions as the CFTC may prescribe, unless the CFTC determines
otherwise. Defendant understands that nothing in this Agreement alters the CFTC’s statutory
authority or discretion to effect any such suspension, denial, or bar against him, or otherwise binds

the CFTC in any way. Defendant nevertheless affirms that Defendant wants to plead guilty

-[3-
 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 14 of 53

regardless of any collateral consequences that Defendant’s plea may entail under 7 U.S.C. § 13, or
other applicable laws relating to the CFTC’s authority over Defendant.
Factual Basis for Guilty Plea

31. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts One and Two of the Criminal Information. In pleading guilty, Defendant admits the facts
alleged in Counts One and Two of the Criminal Information as well as the facts set forth in
paragraph 32 of this Agreement (collectively, the “Facts”). Defendant further admits that, if this
case were to proceed to trial, the United States could prove each element of the offense beyond a
reasonable doubt and that the Facts establish his guilt beyond a reasonable doubt.

32. The following facts, among others, would be offered to establish Defendant’s guilt:
Criminal Offenses

a. With respect to Count One, during the period from in or around March 2012

and continuing through in or around March 2014 (“Conspiracy Period A”), in the Southern

District of Texas and elsewhere, Defendant did willfully, that is, with the intent to further

the objects of the conspiracy, knowingly combine, conspire, confederate, and agree with

others to commit certain offenses against the United States, that is:

i. wire fraud, that is, to knowingly and with the intent to defraud,
having devised and intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of materially false and fraudulent
pretenses, representations, and promises, knowingly transmit and cause to be

transmitted, by means of wire communication in interstate and foreign commerce,

-14-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 15 of 53

writings, signs, signals, pictures, and sounds for the purpose of executing the
scheme and artifice, in violation of Title 18, United States Code, Section 1343;
il. commodities fraud, that is, to knowingly and with the intent to

defraud, execute and attempt to execute a scheme and artifice to defraud a person

 

 

in connection with a commodity for future delivery, and to obtain, by means of

 

materially false and fraudulent pretenses, representations, and promises, money and
property in connection with the purchase and sale of a commodity for future
delivery, that is, E-Mini Dow futures contracts, E-Mini NASDAQ 100 (“E-Mini
NASDAQ”) futures contracts, and E-Mini S&P 500 (“E-Mini S&P”) futures
contracts, in violation of Title 18, United States Code, Section 1348; and

ill. spoofing, that is, to knowingly engage in trading, practice, and
conduct, on and subject to the rules of registered entities, namely the Chicago
Mercantile Exchange (“CME”) and the Chicago Board of Trade (“CBOT”), that
was “spoofing,” that is, bidding and offering with the intent, at the time the bid and
offer was entered, to cancel the bid and offer before execution, in violation of
Title 7, United States Code, Sections 6c(a)(5)(C) and 13(a)(2).

Allin violation of Title 18, United States Code, Section 371.

 

-15-

 
 

 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 16 of 53

b. In furtherance of the conspiracy charged in Count One and to effect its
unlawful objects, Defendant committed and caused to be committed, in the Southern
District of Texas and elsewhere, the following overt acts, among others:

i. On or about November 25, 2013, at approximately
10:41:48.644 a.m. Central Time, Defendant placed seven Spoof Orders to sell a
total of 181 E-Mini S&P futures contracts at the price of $1,804.75; and

ii. On or about November 25, 2013, at approximately
10:41:48.645 a.m. Central Time, Defendant placed 15 Spoof Orders to sell a total
of 419 E-Mini S&P futures contracts at the price of $1,804.75.

c. With respect to Count Two, during the period from in or around May 2014
and continuing through in or around October 2014 (“Conspiracy Period B”), in the
Southern District of Texas and elsewhere, Defendant did willfully, that is, with the intent
to further the objects of the conspiracy, knowingly combine, conspire, confederate, and
agree with others to commit certain offenses against the United States, that is:

i. wire fraud, that is, to knowingly and with the intent to defraud,
having devised and intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of materially false and fraudulent
pretenses, representations, and promises, knowingly transmit and cause to be
transmitted, by means of wire communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of executing the

scheme and artifice, in violation of Title 18, United States Code, Section 1343;

-16-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 17 of 53

ii. commodities fraud, that is, to knowingly and with the intent to
defraud, execute and attempt to execute a scheme and artifice to defraud a person
in connection with a commodity for future delivery, and to obtain, by means of
materially false and fraudulent pretenses, representations, and promises, money and
property in connection with the purchase and sale of a commodity for future
delivery, that is, E-Mini S&P 500 futures contracts, in violation of Title 18, United
States Code, Section 1348; and

iii. spoofing, that is, to knowingly engage in trading, practice, and
conduct, on and subject to the rules of registered entities, namely the CME, that
was “spoofing,” that is, bidding and offering with the intent, at the time the bid and
offer was entered, to cancel] the bid and offer before execution, in violation of
Title 7, United States Code, Sections 6c(a)(5)(C) and 13(a)(2).

All in violation of Title 18, United States Code, Section 371.

d. In furtherance of the conspiracy charged in Count Two and to effect its
unlawful objects, Defendant committed and caused to be committed, in the Southern
District of Texas and elsewhere, the following overt acts, among others:

i. On or about September 25, 2014, at approximately
12:44:36.390 a.m. Central Time, Defendant placed one Spoof Order to sell seven
E-Mini S&P futures contracts at the price of $1,963.50;

li. On or about September 25, 2014, at approximately
12:44:36.391 am. Central Time, Defendant placed 11 Spoof Orders to sell a total

of 123 E-Mini S&P futures contracts at the price of $1,963.50; and

-17-
 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 18 of 53

ili. On or about September 25, 2014, at approximately
12:44:36.392 a.m. Central Time, Defendant placed 11 Spoof Orders to sell a total
of 120 E-Mini S&P futures contracts at the price of $1,963.50.

Defendant and Relevant Entities

 

e. From approximately September 2010 to approximately March 2014,
Defendant was employed as a trader at a proprietary trading firm with offices located in,
among other places, Chicago, Illinois and New York, New York (hereinafter, “Trading
Firm A”).

i. During Conspiracy Period A, Defendant worked with two co-
conspirators, Trader 2 and Trader 3, on a trading team (hereinafter, the “Trading

Team A”) that traded, among other things, futures contracts on the CME and

CBOT. Defendant and Trader 2 were the co-heads on Trading Team A.

il. During Conspiracy Period A, Executive | was a senior risk manager
at Trading Firm A whose role included, among other things, approving increases in
risk limits for traders at Trading Firm A. Defendant and Trader 2 worked closely
with Executive | in order to manage risk generated by Trading Team A’s futures
contracts trading, while maximizing the profits Trading Team A realized on behalf
of Trading Firm A.

f. From approximately May 2014 to approximately October 2014, Defendant
was employed as a trader at a second proprietary trading firm with an office located in,

among other places, Chicago, Illinois (hereinafter, “Trading Firm B”).

-18-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 19 of 53

1. During Conspiracy Period B, Defendant worked with a co-
conspirator, Trader 4, on a trading team (hereinafter, “Trading Team B”) that
traded, among other things, futures contracts on the CME. Trader 4 was the lead
trader on Trading Team B and recruited Defendant to join Trading Team B.

g. The CME Group Inc. (“CME Group”) was a commodities marketplace
made up of several exchanges, including CME and the CBOT, which were based in
Chicago, Illinois. At all relevant times, CME and CBOT were entities registered with the
CFTC, operating as Designated Contract Markets with self-regulatory responsibilities, and
were subject to regulation by the CFTC. CME and CBOT utilized an electronic trading
system called “Globex.”

h. Victim | is a quantitative finance company with offices located in Houston,
Texas, in the Southern District of Texas.

Futures Contracts Trading on the CME

1. Globex was a global electronic trading platform operated by CME Group,
which utilized computer servers located in Chicago and Aurora, Illinois. Trading on
Globex was conducted electronically using a visible “order book” that displayed quantities
of anonymous orders (i.e., offers to sell futures contracts and bids to buy futures contracts)
at various price points, or “levels.” Globex allowed market participants to trade futures
contracts either at the exchange itself or from a location virtually anywhere in the world.
Through Globex, markets operated by the CME Group offered trading opportunities in

various futures contracts, including E-Mini Dow, E-Mini NASDAQ, and E-Mini S&P.

-19-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 20 of 53

j. CME and CBOT, through the Globex system, allowed traders to place

orders in the form of “bids” to buy or “offers” to sell a futures contract. An order was

“filled” or “executed” when a buyer and seller bought and sold a particular contract.

The

minimum price increment at which a futures contract could trade on CME and CBOT was

called a “tick,” and the value of a tick for each contract was set by CME and CBOT.

Futures contracts traded on set, periodic expiration cycles (i.e., monthly or quarterly).

k. An “iceberg” order was a type of order that traders could place when trading

futures contracts on the CME and CBOT. In an iceberg order, the total amount of the

order was divided into a certain pre-set quantity that was visible to other market

participants, and the remainder of the order that was not visible to other market participants.

Whenever the visible portion of the order was filled, the same, pre-set quantity of the

remaining, hidden portion automatically became visible; this process repeated until the

remainder of the order was either executed or canceled.

1. in order to trade futures contracts on the CME or CBOT, a trader utilized a

unique identifier called a Tag 50 that connected a particular market participant with a

specific order, modification, or cancellation placed on the CME or CBOT.

i. During Conspiracy Period A, the Tag 50 YBO02 was assigned to

Defendant, and YBO1 and YBO04 were assigned to Trader 3. During the

Conspiracy Period A, the Tag50s YBO1, YBO02, and YBO04 were used

interchangeably by Defendant, Trader 2, and Trader 3 at various times to place

orders for futures contracts on the CME or CBOT. All orders placed using the

Tag 50s YBO1, YB02, and YB04 are traceable to the Trading Team A.

-20-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 21 of 53

il. During Conspiracy Period B, the Tag 50 KG-BAT1 was assigned to

Defendant.

m. A futures contract was a standardized, legally binding agreement that, once
executed, obligated the parties to the contract to buy or to sell a specific product or financial
instrument in the future. That is, the buyer and seller of a futures contract agreed on a
price today for a product or financial instrument to be delivered (by the seller), in exchange
for money (to be provided by the buyer), on a future date.

n. Futures contracts were traded on markets designated and regulated by
CFTC, the federal agency established by federal statute to regulate, among many other
things, transactions related to and involving the purchase and sale of futures contracts.

oO. E-Mini Dow was a stock market index futures contract that represented an
agreement to buy or sell the future cash value of the Dow Jones Industrial Average, which
was an index of 30 U.S. stocks, at a specified date and traded on the CBOT.

p. E-Mini NASDAQ was a stock market index futures contract that
represented an agreement to buy or sell the future cash value of the NASDAQ 100, which
was an index of 100 U.S. stocks, at a specified date and traded on the CME.

q. E-Mini S&P was a stock market futures contract that represented an
agreement to buy or sell the future cash value of the S&P 500, which was an index of 500
U.S. stocks, at a specified date and traded on the CME.

Overview of the Conspiracy at Trading Firm A
r. During and in furtherance of the conspiracy, and in order to make money

for themselves and for Trading Firm A, Trading Team A, from Trading Firm A’s offices

-2|-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 22 of 53

 

 

located in New York, New York, and Chicago, Illinois, placed electronic trading orders
with the CME and CBOT, through Globex, whose servers were located in and around
Chicago, Illinois. Such wire communications travelled in interstate commerce because
the Trading Team A executed such wire communications from locations outside of Illinois,
which ultimately traveled to Trading Firm A’s servers located in Chicago and Aurora,
Illinois. The information in these wires was transmitted to, and relied upon by, market
participants, including market participants located in the Southern District of Texas.

S. Trading Team A, while employed by Trading Firm A and in the scope of
their employment at Trading Firm A, placed, and conspired to place, thousands of orders
to buy or to sell E-Mini Dow, E-Mini NASDAQ, and E-Mini S&P futures contracts that
Trading Team A intended, at the time the orders were placed, to cancel before they could
be executed (the “Spoof Orders”).

t. Trading Team A’s purpose, intent, and motivation in placing the Spoof
Orders was to create a materially false and misleading impression of supply (when they
were placing Spoof “sell” orders) and demand (when they were placing Spoof “buy”
orders) in order to induce other market participants, including those located in the Southern
District of Texas, to react to the Spoof Orders and to engage in transactions to buy or to
sell futures contracts at prices, quantities, and/or times that, but for Trading Team A’s
Spoof Orders, they would not otherwise have traded. In placing the Spoof Orders,
Trading Team A intended to transmit false and misleading liquidity and price signals into
the CME and/or CBOT in order to induce other market participants, including those located

in the Southern District of Texas, to react to this false and misleading information and trade

-22-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 23 of 53

against genuine orders placed by Trading Team A on the opposite side of the market (the

“Primary Orders”) at prices more favorable to Trading Team A. In thousands of

instances, Trading Team A sought to induce, and in certain instances did induce, other

market participants, including those located in the Southern District of Texas, to react, and

artificially increase the number of market participants willing to transact in futures

contracts at an existing price, or artificially depress (in the case of Spoof “sell” orders) or

artificially inflate (in the case of Spoof “buy” orders) the price of E-Mini Dow, E-Mini

NASDAQ, and E-Mini S&P futures contracts—all so that Trading Team A and Trading

Firm A could profit, mitigate potential losses, and/or liquidate Primary Orders at a more

favorable price, quantity, and/or time than was otherwise available before the Spoof Orders

were placed.

u. Trading Team A was able to generate trading profits (or mitigate losses)—

which benefitted them and Trading Firm A—by executing their Primary Orders close in

time with the placement of their Spoof Orders.

v. Defendant personally benefited from deceiving and manipulating the

market using Spoof Orders in numerous ways, including by way of continued employment

and compensation from Trading Firm A, which compensation was based in part on his

trading profits. At all times during and in furtherance of the conspiracy, Defendant

(i) was an employee of Trading Firm A, (ii) acted with the intent, at least in part, to benefit

Trading Firm A, and (iii) acted within the scope of his authority and employment at

Trading Firm A. Trading Firm A benefitted from Trading Team A’s deception and

-23-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 24 of 53

manipulation of the market using Spoof Orders by realizing greatly increased profits from
Trading Team A’s trading activity.

Ww. During the Conspiracy Period A, Trading Team A placed thousands of

 

Spoof Orders for E-Mini Dow futures contracts on the CBOT, and for E-Mini NASDAQ

 

and E-Mini S&P futures contracts on the CME. Defendant agrees that the United States
has calculated that Spoof Orders that Defendant himself placed generated trading gains to
Trading Team A and Trading Firm A of approximately $9,100,000 and caused market
losses of approximately $34,400,000, and that Trading Team A’s Spoof Orders collectively
generated trading gains to Trading Team A and Trading Firm A of approximately
$15,800,000, and caused market losses of approximately $61,500,000.
Xx. Defendant and Trader 2 discussed with Executive | the use of Spoof Orders
in the E-Mini S&P market as part of the trading strategy implemented by Trading Team A
on behalf of Trading Firm A.
i. In conversations with Executive 1, Defendant and Trader 2
described their trading strategy and their use of order book pressure, and other
strategies consistent with “spoofing” activity, to obtain favorable fills on behalf of

themselves and Trading Firm A. Trader 2 often used the word, “stuff,” in these

 

conversations to describe Trading Team A’s trading strategy such as, for example,
saying the team needed more “bullets” to stuff the order book.

ii. Based on these conversations, Defendant believed that Executive I
understood the details of spoofing strategies employed by Trading Team A, what

Trading Team A perceived others to be doing in the market, and why Trading

-24-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 25 of 53

Team A needed higher risk limits to be in be a position to trade in response to

trading activity by other large traders in the E-Mini S&P market.

ili. Defendant and Trader 2 typically had conversations with

Executive | regarding their trading limits either in person or over the phone because

Executive | had told Defendant that he would not discuss matters relating to trading

strategy over email, as a matter of practice, and Executive | had directed Defendant

not to discuss the same over email.

y. During 2012, Defendant and Trader 2 had regular discussions with
Executive | regarding Trading Team A’s trading strategy and the trading activity by other
traders in the E-Mini S&P futures contracts market and how Trading Team A could trade
in a way that would maximize profits for Trading Firm A.

i, One topic of conversation they discussed was trading activity in the
market that Trading Team A believed was attributable to a well-known futures
trader (“Trader 5”), who was one of the biggest traders in the E-Mini S&P futures
contracts market and had a reputation for engaging in spoofing. These
conversations included the fact that Trading Team A would be more successful
taking on other large traders in the E-Mini S&P market, including Trader 5, if
Trading Firm A provided Trading Team A with increased risk limits for their
trading.

ii. On one occasion, Executive 1 told Defendant and Trader 2 that they
needed to increase the profit-and-loss (“PnL”) for Trading Team A. In response,

Trader 2 told Executive | that it was difficult to trade on the opposite side of the

-25-
 

 

 

 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 26 of 53

market from Trader 5 and that Trading Team A needed increased trading limits, or
more “bullets,” so that they could, for example, “stuff” the bids when they
perceived that Trader 5 was placing large orders on, and himself trying to “stuff,”
the offer.

ili. In late 2012, Defendant discussed with Executive 1 that increased
risk limits would lead to a substantial increase in Trading Team A’s PnL, because
Defendant and Trader 2 could trade larger size orders in reaction to other trading
activity in the market, such as by Trader 5, and because Defendant and Trader 2
could begin placing large orders to create order book pressure in order to get more
favorable fills on the opposite side of the large orders.

Z. In response to Defendant and Trader 2’s request, Trading Team A’s risk
limits were increased incrementally by Trading Firm A, because Trading Firm A’s
management wanted Trading Team A to demonstrate success in its trading strategy as the
team’s risk limits increased. In his role as the chief risk manager at Trading Firm A,
Executive 1 was responsible for approving risk limits increases for every trader at the firm,
including the traders on Trading Team A.
i. In or around November 2012, Trading Team A’s risk limits for
E-Mini S&P futures contracts were between 700 and 1,000 contracts, meaning the
team could not collectively have submit orders greater than that limit.

il. In or around early 2013, Trading Firm A increased Trading

Team A’s risk limits E-Mini S&P futures contracts threefold, to between

approximately 2,500 and 3,000 contracts.

-26-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 27 of 53

aa. In or around the end of 2012, Trading Team A’s PnL results improved
significantly as a result of it placing Spoof Orders as part of its trading strategy.

bb. —— In or around May 2013, Trading Team A had its best trading day ever with
an estimated PnL gain to Trading Team A, and for the benefit of Trading Firm A, of
approximately $400,000.

i. After this occurred, Executive 1 met with Defendant to congratulate
him on the trading day. Executive 1 told Defendant that his team was doing well,
but not to get too reckless in his trading and that he should not imbalance the order
book too much.

ii. In conversations with Defendant, Executive | would caution
Defendant not to imbalance the order book too much, and to control the degree to
which Defendant created an imbalance, which Defendant understood to be
references to placing orders that Defendant did not intend to execute.
ce. In or around May 2013, a few days after Trading Team A’s best trading day
referenced above, Defendant attended an event hosted by Trading Firm A on the rooftop
of its office building in New York City.

i. At the event, Defendant spoke with the founder and managing
director of Trading Firm A (“Managing Director 1”) who congratulated Defendant
on his team’s best trading day. Managing Director | said he would provide
Defendant with anything he needed for his trading, and that Defendant should come
to Managing Director 1 directly with any request, because Managing Director 1

wanted to have other days like Defendant’s large PnL gain on a regular basis.

-27-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 28 of 53

il. Defendant interpreted Managing Director 1’s offer of assistance as
a reference to increased risk limits. Managing Director 1 had conveyed his
satisfaction that Trading Team A accounted for approximately 30% of the total
volume traded in E-Mini S&P futures contracts market on one trading day and was
attacking the market share in the E-Mini S&P held by one of Trading Firm A’s

main competitors. Managing Director 1 asked if Defendant’s team could move

 

into other futures markets and trade more volume.

iii. At the time of this conversation, Defendant had no doubt that
Managing Director | was aware that Trading Team A was placing Spoof Orders as
part of its trading activity. While Defendant never expressly told Managing
Director | that he was spoofing, Defendant spoke with Managing Director 1 about
the trading activity of other traders in the E-Mini S&P market, like Trader 5, that
were known to engage in spoofing. Executive 1 also told Defendant that
Executive 1 had discussed Trading Team A’s requests for more size and increased

risk limits with Managing Director 1.
dd. In or around November 2013, Executive 1 had a conversation with
Defendant and Trader 2 regarding their spoofing activity, specifically in relation to certain

trading activity by Trading Team A that Trading Firm A’s compliance group had flagged.

 

Executive | said he was concerned and asked Defendant and Trader 2 to look at the activity
and to explain how they would explain it if asked.
i. Executive 1, Defendant, and Trader 2 discussed how a regulatory

agency might consider the flagged trading activity to be spoofing. Executive 1

-28-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 29 of 53

directed Defendant and Trader 2 to know how to respond if this type of trading
activity was caught by any regulators in the future.
ii. In response, Trader 2 invented a narrative that plausibly explained
the flagged activity, but which was not, in fact, true because it omitted the material
fact that the trading activity included placing Spoof Orders. In response to
Trader 2’s proposed narrative, Executive | said effectively that he was okay with
the narrative as long as Defendant and Trader 2 could defend it to a regulator
regarding why the traders were cancelling orders.
iii. Executive 1 told Defendant and Trader 2 that they needed to make

sure they were able to explain away any similar trading activity that gets flagged

 

and that they should always have an explanation. Defendant understood

Executive 1’s direction to mean that they needed to be able to explain their trading

activity using an explanation that concealed the material fact that Trading Team A’s

trading activity involved placing Spoof Orders.

ee. On or about November 21, 2013, an employee in Trading Firm A’s
Infrastructure Group sent an email to members of Trading Team A with a copy to Trading
Firm A’s “riskmanagement” email address, an email alias which included Executive 1, that
had the subject “CME Restrictions.” In the email, the Infrastructure Group employee
wrote that Trading Firm A’s “alert bots picked up the following restriction reached on
CME.” Included in the email was information from Trading Firm A’s systems showing
that Trading Team A had violated certain risk limits when trading E-Mini S&P futures

contracts. The Infrastructure Group employee asked: “Do you know what happened?”

-29-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 30 of 53

i. Defendant responded to the email, writing to, among others, the
Infrastructure Group employee, Executive 1, Trading Team A, and
“riskmanagement” email address, and stated: “Hi, we got swept on unwanted
size. We promptly unloaded the position.” By “swept on unwanted size,”
Defendant meant that several of Trading Team A’s Spoof Orders, which were not
meant to be executed, had been “swept” or filled. This statement was misleading,
and Defendant knew it was misleading, because it did not include the material fact
that Trading Team A was unlawfully spoofing the E-Mini S&P futures contracts
market.

iL. The following day, on or about November 22, 2013, Executive |
replied to Defendant’s email, writing to all the recipients of the email chain, and
stated: “More today, and these include minmax. Please get this under control.”
In his email, Executive | included information from Trading Firm A’s systems
showing that Trading Team A had violated certain risk limits when trading E-Mini
NASDAQ futures contracts. In response to the entire email chain, Defendant
apologized and requested an increase in the team’s risk limits for E-Mini NASDAQ
futures contracts. Executive 1 replied to the entire email chain that he would
increase the limits the following week.

ili. On or about December 3, 2013, the same Infrastructure Group
employee replied to all recipients on the same email chain, which included
Executive 1, Defendant, and members of Trading Team A, saying that Trading

Team A had violated risk limits again when trading E-Mini S&P futures contracts.

-30-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 31 of 53

That same day, Trader 3 responded to and wrote: ‘Hi, we got swept on unwanted

size. We promptly unloaded the position. Thanks.” This statement was

misleading, and Defendant knew it was misleading, because it did not include the

material fact that Trading Team A was unlawfully spoofing the E-Mini S&P futures

market.

ff. In or around early December 2013, several days before the CME sent
inquiries to Trading Firm A related to whether Trading Team A’s trading activity
constituted spoofing, Defendant and Trader 2 met with Executive 1 and Managing Director
1.

i. Both Executive 1 and Managing Director 1 congratulated Defendant
and Trader 2 on Trading Team A’s PnL for the year and said they would support
Defendant and Trader 2 with whatever they needed for their trading.

il. Executive | also told Defendant and Trader 2 that Trading Firm A’s
compliance function had reviewed Trading Team A’s trading strategy, which had
been flagged by Trading Firm A’s compliance function (discussed above at
paragraph 32(dd)), and that Defendant and Trade 2 were “good to go.” At the
time of this conversation, Defendant knew Executive 1 understood that Trading
Team A’s trading strategy involved spoofing because of prior conversations
Defendant and Trader 2 had with Executive 1 about their need for higher risk limits,
that is, more “bullets.”

iil. Managing Director 1 acknowledged Executive 1’s comments about

the compliance review and approval for Trading Team A to move forward, and

-31-
 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 32 of 53

Managing Director | asked how he could support Trading Team A’sgrowth into
trading in new markets. As part of this conversation, Managing Director |
approved large increases in Trading Team A’s risk limits for the natural gas, crude
oil, and gold futures contracts markets, which Defendant believed were excessive
in size in terms of what was necessary to trade in these low-volume markets.
Defendant interpreted these large risk limit increases by Managing Director 1 to
trade in these new markets meant that Managing Director | understood that Trading
Team A intended to place large orders that the team would use to obtain favorable
fills on the opposite side of the market from the large orders.
gg. On or about December 17, 2013, the CME sent Trading Firm A two
inquiries related to Trading Group A’s trading activity, and after the second inquiry,
Executive | forwarded the CME’s email to Defendant, requesting answers to the CME’s
inquiries and telling him to find an explanation that would explain it away.
i. After receiving the inquiries, Executive 1 met with Defendant in
New York and told Defendant to figure it out and find an answer to the CME’s
inquiries.
il. Defendant understood Executive 1’s instruction to be that he should
find a way to explain the trading activity at issue in a way that would address the
CME’s concerns, but not to tell the truth (7.e., not admit the trading activity was
spoofing). After Defendant spoke with Trader 2 about the issue, Trader 2 wrote a

memo, and submitted it to Executive 1, which did not accurately describe Trading

-32-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 33 of 53

 

Team A’s trading activity in question (i.e., it did not acknowledge or explain that
the trading activity involved spoofing).

ili. Approximately one week later, Defendant, Trader 2, and Trader 3

 

met with Executive ] and other members of Trading Firm A’s compliance function.

 

During the meeting, Defendant and Trader 3 read from the memo, which was

materially false because it omitted the material fact that Trading Team A’s trading

 

activity involved placing Spoof Orders. While Defendant read a certain portion

 

of the memo, Executive 1 interrupted to declare that the explanation made sense.
Defendant understood Executive 1s statements to be addressed to both Defendant

and Trader 3, as well as the Trading Firm A compliance employees, in order to

 

indicate that Trading Team A had found a justification for their trading activity,
when, in fact, the trading activity in question involved spoofing.
Defendant’s Method of Spoofing at Trading Firm A

hh. | A common technique employed by Defendant was to place and cancel one
or more Spoof Orders on one side of the market at the prevailing market price. By early
2013, Defendant regularly employed a trading strategy that involved placing Spoof Orders.
The intent of these Spoof Orders was to facilitate the execution of an existing Primary
Order on the opposite side of the market. By placing Spoof Orders opposite the Primary
Order, Defendant intended to create a false appearance of supply or demand and induce
other market participants, including those located in the Southern District of Texas, to react

to this false information in order to move the market price and/or increase the available

 

quantity at the desired price of the relevant futures contract. During the time the Spoof

-33-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 34 of 53

Order was live in the market Defendant’s Primary Order on the other side of the market

often would execute at a more favorable price than was otherwise available before the

Spoof Order had been placed.

ii, At all times during Conspiracy Period A, Defendant’s purpose, intent, and

motivation in conspiring with others in the placement of Spoof Orders was to create a false

sense of supply or demand for purposes of inducing other market participants, including

those located in the Southern District of Texas, to react, and artificially drive up or down

the price of the E-Mini S&P, E-Mini Dow, and E-Mini NASDAQ futures contracts, or

artificially increase the number of market participants willing to transact at the existing

price, all so that Trading Team A, and, ultimately, Trading Firm A, could profit or mitigate

their potential loss by executing their positions at more favorable prices, quantities, and/or

times than were otherwise available before Trading Team A placed the Spoof Orders.

ij. While it was the intent of the conspiracy to use Spoof Orders in order to

facilitate the execution of Primary Orders at a more favorable price than was otherwise

available before the Spoof Order had been placed, the spoofing techniques described herein

did not always achieve the outcome desired by Trading Team A. In some instances, the

placement of Spoof Orders would not induce other market participants to trade at the level

desired by Trading Team A, and Trading Team A would execute the Primary Order at the

prevailing market price. In other instances, while it was the intent of Trading Team A to

cancel a Spoof Order prior to its execution, all or part of the Spoof Order would execute,

and Trading Team A would then act to reverse the unintended position, which reversal

could generate a loss.

-34-
 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 35 of 53

kk. As one example of Defendant’s pattern of trading activity that is
summarized above:

i. On or about November 25, 2013, at approximately 10:41:47.768
a.m. Central Time, Defendant placed an iceberg Primary Order to buy 600 E-Mini
S&P futures contracts, with only 21 orders visible to the market, at the price of
$1804.50, which was the best prevailing bid price at that point in time.

il. At approximately 10:41:48.644 a.m. Central Time, Defendant
placed 7 Spoof Orders, which were not icebergs, to sell a total of 181 E-Mini S&P
futures contracts at the price of $1,804.75, which was the best prevailing ask price
at that point in time. At approximately 10:41:48.645 a.m. Central Time,
Defendant placed an additional 15 Spoof Orders to sell a total of 419 E-Mini S&P
futures contracts at the same price of $1,804.75. Together, Defendant’s 22 Spoof
Orders constituted approximately 62% of Trading Firm A’s order book to sell
E-Mini S&P futures contracts at those price levels.

iii. Third, approximately 4 milliseconds after placing the final Spoof
Order, Defendant’s iceberg Primary Order to buy began to be filled and was
completely filled at approximately 10:41:49.390 a.m. Central Time, giving
Defendant an overall long position of 95 in the E-Mini S&P futures contracts
market.

iv. Defendant’s Spoof Orders were capable of influencing, and did
influence, other market participants’ decision to trade E-Mini S&P futures

contracts. For example, approximately five milliseconds after Defendant placed

-35-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 36 of 53

the final Spoof Order, at 10:41:48.650 a.m. Central Time, Victim | placed an order
to sell 2 E-Mini S&P futures contracts at the price of $1,804.50, which was
executed immediately. These two futures contracts sold by Victim 1 were bought
by Defendant as part of the 600 futures contracts from his iceberg Primary Order

referenced in the paragraph above.

 

v. Approximately 234 milliseconds after the last fill of Defendant’s
Primary Order, at approximately 10:41:49.624 a.m. Central Time, Defendant
cancelled his 22 Spoof Orders of a total of 600 lots to sell at the best prevailing ask
price of $1,804.75 without any of the Spoof Orders being filled. These Spoof

Orders to sell had been active in the market for less than one second before

 

Defendant cancelled them.

Il. During Conspiracy Period A, on behalf of Trading Team A and Trading
Firm A, and in the scope of his employment at Trading Firm A, Defendant placed
thousands of Spoof Orders for E-Mini S&P, E-Mini Dow, and E-Mini NASDAQ futures
contracts.

Overview of the Conspiracy at Trading Firm B

mm. During and in furtherance of the conspiracy, and in order to make money
for himself, Trading Team B, and Trading Firm B, Defendant, from Trading Firm B’s
offices located in Chicago, Illinois, placed electronic trading orders with the CME, through
Globex, whose servers were located in and around Chicago, Illinois. These electronic

trading orders caused wire communications to travel in interstate commerce and to be

-36-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 37 of 53

transmitted to, and relied upon by, market participants located outside of Chicago, Illinois,

including market participants located in the Southern District of Texas.

nn. Defendant, on behalf of Trading Team B, while employed by Trading

Firm B and in the scope of his employment at Trading Firm B, placed, and conspired to

place, hundreds of orders to buy or to sell E-Mini S&P futures contracts that he intended,

at the time the orders were placed, to cancel before they could be executed (the “Spoof

Orders’’).

oo. At all times during Conspiracy Period B, Defendant’s purpose, intent, and

motivation in placing the Spoof Orders was to create a materially false and misleading

impression of supply (when they were placing Spoof “sell” orders) and demand (when they

were placing Spoof “buy” orders) in order to induce other market participants, including

those located in the Southern District of Texas, to react to the Spoof Orders and to engage

in transactions to buy or to sell futures contracts at prices, quantities, and/or times that, but

for Defendant’s Spoof Orders, they would not otherwise have traded. In placing the

Spoof Orders, Defendant intended to transmit false and misleading liquidity and price

signals into the CME in order to induce other market participants, including those located

in the Southern District of Texas, to react to this false and misleading information and trade

against genuine orders placed by Defendant on the opposite side of the market (the

“Primary Orders”) at prices more favorable to Defendant. In hundreds of instances,

Defendant sought to induce, and in certain instances did induce, other market participants,

including those located in the Southern District of Texas, to react, and artificially increase

the number of market participants willing to transact in futures contracts at an existing

-37-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 38 of 53

price, or artificially depress (in the case of Spoof “sell” orders) or artificially inflate (in the
case of Spoof “buy” orders) the price of E-Mini S&P futures contracts—all so that
Defendant, Trading Team B, and Trading Firm B could profit, mitigate potential losses,
and/or liquidate Primary Orders at a more favorable price, quantity, and/or time than was
otherwise available before the Spoof Orders were placed.

pp. | Defendant was able to generate trading profits (or mitigate losses)—which
benefitted him, Trading Team B, and Trading Firm B—by executing their Primary Orders
close in time with the placement of their Spoof Orders.

qq. Defendant personally benefited from deceiving and manipulating the
market using Spoof Orders in numerous ways, including by way of continued employment
and compensation from Trading Firm B, which compensation was based in part on his
trading profits. At all times during and in furtherance of the conspiracy, Defendant
(i) was an employee of Trading Firm B, (ii) acted with the intent, at least in part, to benefit
Trading Firm B, and (iii) acted within the scope of his authority and employment at Trading
Firm B. Trading Firm B benefitted from Defendant’s deception and manipulation of the
market using Spoof Orders by realizing greatly increased profits from Defendant’s trading
activity.

Ir. During Conspiracy Period B, Defendant placed hundreds of Spoof Orders
for E-Mini S&P futures contracts on the CME. Defendant agrees that the United States

has calculated that Spoof Orders that Defendant himself placed generated trading gains to

 

Trading Team B and Trading Firm B of approximately $626,000 and caused market losses

of approximately $1,395,000.

-38-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 39 of 53

ss. In or around May 2014, Defendant joined Trading Team B at Trading

Firm B after being recruited to join the team by Trader 4.

 

tt. Around the time Defendant joined Trading Firm B, he had a conversation
with Trading Firm B’s then-chief executive officer (“Executive 2”), with Trader 4 present,
regarding Defendant’s trading style. During that conversation, Executive 2 asked
Defendant about his ability to engage in a style of trading involving large order sizes.
Executive 2 described Defendant’s trading strategy as similar to that of other traders in the
market that were well-known for trading large order sizes, such as Trader 5 and another

trading team at Trading Firm B.

 

 

 

uu. | When Defendant joined Trading Firm B, Trader 4, the head of Trading

 

Team B, was aware that Defendant’s trading strategy at Trading Firm A involved placing
Spoof Orders. At first, however, when trading at Trading Firm B, Defendant did not
2 regularly engage in spoofing. At some point in time, however, Trader 4 told Defendant
that he brought Defendant to Trading Firm B to help Trader 4 grow and encouraged
Defendant to increase the size of his trades, which Defendant understood to mean that he
should begin placing Spoof Orders like he did at Trading Firm A. Inresponse, Defendant
told Trader 4 that Trading Team A’s trading had been flagged at Trading Firm A for
spoofing and that he was hesitant to do the same at Trading Firm B. Trader 4 replied that,
as long as Defendant stayed within certain parameters set by Trading Firm B, even if he
was spoofing, he would be fine. Defendant understood that Trading Firm B set certain
trading parameters, and it took the position that a trader could not engage in spoofing if the

trader was within the parameters and that a trader who was within the parameters could not

-39-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 40 of 53

be spoofing. Despite this, Defendant engaged in spoofing at Trading Firm B while
trading within the firm’s parameters.

vv. Defendant had conversations with Trading Firm B’s management regarding
the size of the risk limits for his trading. In those conversations, Defendant said he had
an average trade size of a certain size (e.g., X) and that meant he needed a multiple of that
size (e.g., 5X) for his risk limits. Defendant needed this large multiple for his risk limits
so that he could apply enough pressure in the order book with his Spoof Orders.
Defendant believes that Trading Firm B’s management understood he needed these large
risk limits for him to use to place Spoof Orders.

ww. Through conversations with Trader 4, Defendant came to understand that a
senior executive at Trading Firm B (“Executive 3”) was aware that Defendant’s trading
activity involved placing Spoof Orders and that Executive 3 and Trader 4 had discussed
Defendant’s spoofing.

XX. In or around September 15, 2014, Defendant increased the size of his trades
at Trading Firm B and began placing Spoof Orders as part of his trading strategy. Shortly
thereafter, the CME flagged Defendant’s trading as potential spoofing activity, and
Defendant was terminated from Trading Firm B on or about October 1, 2014.

Defendant’s Method of Spoofing at Trading Firm B

yy. |Acommon technique employed by Defendant was to place and cancel one
or more Spoof Orders on one side of the market at the prevailing market price. The intent
of these Spoof Orders was to facilitate the execution of an existing Primary Order on the

opposite side of the market. By placing Spoof Orders opposite the Primary Order,

-40-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 41 of 53

Defendant intended to create a false appearance of supply or demand and induce other
market participants, including those located in the Southern District of Texas, to react to
this false information in order to move the market price and/or increase the available
quantity at the desired price of the relevant futures contract. During the time the Spoof
Order was live in the market, or shortly after it was cancelled, Defendant’s Primary Order
on the other side of the market often would execute at a more favorable price than was
otherwise available before the Spoof Order had been placed.

ZZ. At all times during Conspiracy Period B, Defendant’s purpose, intent, and
motivation in conspiring with others in the placement of Spoof Orders was to create a false
sense of supply or demand for purposes of inducing other market participants, including
those located in the Southern District of Texas, to react, and artificially drive up or down
the price of the E-Mini S&P futures contracts, or artificially increase the number of market
participants willing to transact at the existing price, all so that he, and, ultimately, Trading
Firm B, could profit or mitigate their potential losses by executing their positions at more
favorable prices, quantities, and/or times than were otherwise available before Defendant
placed the Spoof Orders.

aaa. While it was the intent of the conspiracy to use Spoof Orders in order to
facilitate the execution of Primary Orders at a more favorable price than was otherwise
available before the Spoof Order had been placed, the spoofing techniques described herein
did not always achieve the outcome desired by Defendant. In some instances, the
placement of Spoof Orders would not induce other market participants to trade at the level

desired by Defendant, and Defendant would execute the Primary Order at the prevailing

-4]-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 42 of 53

market price. In other instances, while it was the intent of Defendant to cancel a Spoof
Order prior to its execution, all or part of the Spoof Order would execute, and Defendant
would then act to reverse the unintended position, which reversal could generate a loss.
bbb. As one example of Defendant’s pattern of trading activity that is
summarized above:
i. On or about September 25, 2014, at approximately 12:44:34.566
p.m. Central Time, Defendant placed an iceberg Primary Order to buy 250 E-Mini
S&P futures contracts, with only 12 orders visible to the market, at the price of
$1,963.25, which was the best prevailing bid price at that point in time.

ii. At approximately 12:44:36.390 p.m. Central Time, Defendant
placed a Spoof Order, which was not iceberg, to sell 7 E-Mini S&P futures contracts
at the price of $1,963.50, which was the best prevailing ask price at that point in
time. At approximately 12:44:36.391 p.m. Central Time, Defendant placed an
additional 11 Spoof Orders to sell a total of 123 E-Mini S&P futures contracts at
the same price of $1,963.50. At approximately 12:44:36.392 p.m. Central Time,
Defendant placed another 11 Spoof Orders to sell a total of 120 E-Mini S&P futures
contracts at the same price of $1,963.50. Together, Defendant’s 23 Spoof Orders
constituted approximately 53% of the order book to sell E-Mini S&P futures
contracts at that price level.

ili. Third, less than 20 milliseconds after placing the final Spoof Order,

Defendant’s iceberg Primary Order to buy began to be filled and was completely

-42.
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 43 of 53

filled at approximately 12:44:36.414 p.m. Central Time, giving Defendant an
overall short position of 210 lots in the E-Mini S&P futures contracts market.

iv. Defendant’s Spoof Orders were capable of influencing, and did
influence, other market participants’ decision to trade E-Mini S&P futures
contracts. For example, approximately 20 milliseconds after Defendant placed the
final Spoof Order, at 12:44:36.412 p.m. Central Time, Victim 1] placed an order to
sell one E-Mini S&P futures contract at the price of $1,963.25, which was executed
immediately. This futures contract sold by Victim 1 was bought by Defendant as
part of the 250 futures contracts from his iceberg Primary Order referenced in the
paragraph above.

V. Approximately 857 milliseconds after the last fill of Defendant’s
Primary Order, at approximately 12:44:37.271 p.m. Central Time, Defendant
cancelled his 1 Spoof Order to sell 7 lots at the best prevailing ask price of $1963.50
without any of the Spoof Order being filled. Likewise, at approximately
12:44:37.272 p.m. Central Time, Defendant cancelled 13 of his Spoof Orders of a
total of 139 lots to sell at the same price of $1,963.50 without any of the Spoof
Orders being filled. Finally, at approximately 12:44:37.273 p.m. Central Time,
Defendant cancelled his remaining 9 Spoof Orders of a total of 104 lots to sell at
the same price of $1,963.50 without any of the Spoof Orders being filled. All
these Spoof Orders to sell had been active in the market for less than 1 second

before Defendant cancelled them.

-43-
 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 44 of 53

ccc. During Conspiracy Period B, on behalf of himself, Trading Team B and

Trading Firm B, and in the scope of his employment at Trading Firm B and to earn Trading

Firm B additional profits, Defendant placed hundreds of Spoof Orders for E-Mini S&P

futures contracts.

Breach of Plea Agreement

33. If Defendant should fail in any way to fulfill completely all of the obligations under
this Agreement, the United States will be released from its obligations under the Agreement, and
Defendant’s plea and sentence will stand. Ifat any time Defendant retains, conceals, or disposes
of assets in violation of this Agreement, or if Defendant knowingly withholds evidence or is
otherwise not completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and documents that
have been disclosed by Defendant, whether prior to or subsequent to this Agreement, and all leads
derived therefrom, will be used against Defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

34. This Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

35. | Defendant agrees to make complete financial disclosure by truthfully executing a

swom financial statement (Form OBD-500 or similar form) within 30 days of signing this

-44.
 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 45 of 53

Agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

36. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets
to the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks that have custody
of his forfeitable assets to deliver all funds and records of such assets to the United States.

37. Defendant understands that forfeiture, restitution, and fines are separate
components of sentencing and are separate obligations.

Restitution

38. Defendant agrees to pay restitution to the victims of Counts One and Two of the
Criminal Information. Defendant stipulates and agrees that the United States has calculated that,
as a result of the criminal conduct of the Trading Team A, the victims incurred a monetary loss of
at least $61,500,000, and that, as a result of the criminal conduct of the Trading Team B, the
victims incurred a monetary loss of at least $1,390,000. Defendant understands and agrees that
the Court will determine the amount of restitution to fully compensate the victims. Pursuant to
18 U.S.C. § 3664(h), if the Court finds that more than one defendant has contributed to the loss of

the victims, the Court may make each defendant liable for payment of the full amount of restitution

-45-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 46 of 53

or may apportion liability among the defendants to reflect the level of contribution to the victims’
losses and economic circumstances of each defendant. Defendant agrees that restitution imposed
by the Court will be due and payable on a schedule determined by the Court and that Defendant
will not attempt to avoid or delay payment. Pursuant to 18 U.S.C. § 3664(f)(3)(B), the Court’s
restitution order may direct Defendant to make nominal periodic payments if the Court finds from
facts on the record that the economic circumstances of Defendant do not allow the payment of any
amount of a restitution order, and do not allow for the payment of the full amount of a restitution
order in the foreseeable future under any reasonable schedule of payments. Subject to the
provisions of paragraph 19, Defendant waives the right to challenge in any manner, including by
direct appeal or in a collateral proceeding, the restitution order imposed by the Court, except that,
in connection with Defendant’s sentencing by the Court, Defendant may seek to have the Court
impose a restitution order consistent with 18 U.S.C. §§ 3664(f)(3)(B) & 3664(h).
39. Ifthe Court should order restitution, Defendant agrees to the entry of a Restitution
Order in the amount determined by the Court as described above in paragraph 38. Pursuant to 18
U.S.C. § 3663A(c)(2), Defendant agrees that an offense listed in § 3663A(c)(1) gave rise to this
Agreement and as such, victims of the conduct described in the Criminal Information, Facts, or
any related or similar conduct shall be entitled to restitution. The parties further acknowledge,
however, that pursuant to 18 U.S.C. § 3663A(c)(3), and based on information currently available
to the United States:
a. determining complex issues of fact relating to the amount of the victims’

losses would complicate or prolong the sentencing process to a degree that the need to

-46-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 47 of 53

provide restitution to any victim may be outweighed by the burden on the sentencing
process; and
b. the number of identifiable victims may be so large as to make restitution

impracticable.
To that end, Defendant agrees, pursuant to 18 U.S.C. § 3664(d)(5), that the Court may defer the
imposition of restitution, if any, until after the sentencing; however, Defendant specifically waives
the 90-day provision found at 18 U.S.C. § 3664(d)(5). Defendant further acknowledges that,
pursuant to 18 U.S.C. § 3664(k), he is required to notify the Court and the United States of any
material change in economic circumstances that might affect his ability to pay restitution

Forfeiture

40. Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), Defendant agrees to
forfeit to the United States voluntarily and immediately any and all right, title, and interests in any
property, real or personal, which constitutes or is derived from proceeds that Defendant obtained
directly and indirectly from the offense alleged in Counts One and Two (with respect to the
conspiracies to commit wire fraud and commodities fraud), in violation of 18 U.S.C. § 371.
Defendant agrees to waive the right to notice of any forfeiture proceeding involving the forfeiture
of assets, and agrees not to file a claim or assist others in filing a claim in that forfeiture proceeding.

41. Defendant knowingly and voluntarily waives the right to a jury trial on the
forfeiture of assets. Defendant knowingly and voluntarily waives all constitutional, legal, and
equitable defenses to the forfeiture in any proceeding. Defendant agrees to waive any claim or
defense under the Eighth Amendment to the United States Constitution, including any claim of

excessive fine, to the forfeiture of assets by the United States or its subdivisions. Defendant

-47-

 
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 48 of 53

agrees to waive any and all interest in any asset which is the subject of a related administrative or
judicial forfeiture proceeding, whether criminal or civil, federal, or state.

42. Defendant waives the requirements of Rules 32.2 and 43(a) of the Federal Rules of
Criminal Procedure regarding notice of forfeiture in the charging instrument, announcement of
forfeiture at sentencing, and incorporation of forfeiture in the judgment.

43. Subject to the provisions of paragraph 19, Defendant waives the right to challenge
the forfeiture of assets in any manner, including by direct appeal or in a collateral proceeding,
except that, in connection with Defendant’s sentencing by the Court, Defendant does not waive
his right to challenge the amount of proceeds subject to forfeiture under Honeycutt v. United States,
137 S. Ct. 1626 (2017), and its progeny.

44. Defendant and defendant’s attorney also understand that the United States may file
motions for preliminary and final orders of forfeiture of assets, and they agree that the United
States may file such motions unopposed and may state in the certificates of conference for the
motions that Defendant has no objection to the relief sought without having to further contact
Defendant or Defendant’s attorney.

45. If the Court should order restitution and in the event that Defendant submits a
financial affidavit to the United States and the United States determines, in its sole judgment and
discretion, that Defendant meets the criteria for restoration under the restoration policy of the
Money Laundering and Asset Recovery Section (“MLARS”) of the U.S. Department of Justice,
including an inability to pay both restitution and forfeiture, the Fraud Section will submit a
restoration request to MLARS that any amount obtained through forfeiture be applied towards any

restitution ordered. If, however, the United States determines, in its sole discretion, that

-48-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 49 of 53

Defendant does not meet those criteria, the United States shall be under no obligation to make any
such request. Defendant further understands that MLARS, which is not bound by this
Agreement, retains ultimate discretion regarding whether to grant or deny any restoration request.
Moreover, Defendant acknowledges that Defendant has no right to an offset against restitution for
any property forfeited, United States v. Sanjar, 876 F.3d 725, 751 (Sth Cir. 2017), and agrees not
to challenge any decision made by the United States or MLARS with respect to any decision with
respect to any restoration recommendation. Defendant also agrees not to request that the Court
reduce or otherwise offset any forfeiture order entered by the amount of restitution ordered or any
restitution order entered by the amount of any forfeiture ordered.
Fines

46. | Defendant understands that under the Sentencing Guidelines the Court is permitted
to order Defendant to pay a fine that is sufficient to reimburse the United States for the costs of
any imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed
by the Court will be due and payable immediately, and Defendant will not attempt to avoid or
delay payment. Subject to the provisions of paragraph 19, Defendant waives the right to
challenge the fine in any manner, including by direct appeal or in a collateral proceeding.

Conclusion

47. Defendant understands that this Agreement will be filed with the Court, will
become a matter of public record, and may be disclosed to any person.

48. Defendant understands that his compliance with each part of this Agreement
extends throughout the period of his sentence, and failure to abide by any term of the Agreement

is a Violation of the Agreement. Defendant further understands that in the event he violates this

-49-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 50 of 53

Agreement, the United States, at its option, may move to vacate the Agreement, rendering it null
and void, and thereafter prosecute Defendant not subject to any of the limits set forth in this
Agreement, or may move to resentence Defendant or require Defendant’s specific performance of
this Agreement. Defendant understands and agrees that in the event that the Court permits
defendant to withdraw from this Agreement, or Defendant breaches any of its terms and the United
States elects to void the Agreement and prosecute Defendant, any prosecutions that are not time-
barred by the applicable statute of limitations on the date of the signing of this Agreement may be
commenced against Defendant in accordance with this paragraph, notwithstanding the expiration
of the statute of limitations between the signing of this Agreement and the commencement of such
prosecutions.

49, Defendant agrees that, should Defendant violate any of the conditions of this
Agreement, or move to withdraw his plea of guilty:

a. the “Factual Basis” set forth in this Agreement shall be admissible as
substantive evidence in any criminal or civil proceeding brought against Defendant;

b. all (i) statements made by Defendant to the United States Attorney’s Office
for the Southern District of Texas and/or Fraud Section or other designated law
enforcement agents, and (ii) testimony given by Defendant before a grand jury or other
tribunal, whether prior to or subsequent to the signing of this Agreement, and any leads
from such statements or testimony, shall be admissible in evidence in any criminal or civil
proceeding brought against Defendant; and

Cc. Defendant shall assert no claim under the United States Constitution, the

United States Sentencing Guidelines, any statute, Rule 410 of the Federal Rules of

-50-
 

 

Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 51 of 53

Evidence, Rule 11(f) of the Federal Rules of Criminal Procedure, or any other federal rule

that the Factual Basis or any statements made by Defendant or any leads derived from such

statements should be suppressed or are otherwise inadmissible. It is the intent of this

Agreement to waive all rights in the foregoing respects.

50. Should the Court refuse to accept Defendant’s plea of guilty, this Agreement shall
become null and void and neither party will be bound to it.

51. | Defendant acknowledges that he has read this Agreement and carefully reviewed
each provision with his attorney. Defendant further acknowledges that he understands and
voluntarily accepts each and every term and condition of this Agreement.

Complete Agreement

52. This written Agreement, consisting of 53 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. Defendant and his attorney acknowledge that no promises
or representations have been made by the United States except as set forth in this Agreement.
Defendant acknowledges that no threats have been made against him and that he is pleading guilty
freely and voluntarily because he is guilty.

53. Any modification of this Agreement must be in writing and signed by all parties.

-5]-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 52 of 53

 

   
 

Yel My

KAMALDEEP GANDHI MfCHELLE LAGROYTA, |
Defendant THOMAS GARDINER >
Attorneys for Defendant

Subscribed and sworn to before me on LU 2 pene Om. 2 Os

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: KL, fiseeS

Deputy United States District Clerk

 

 

 

SANDRA MOSER RYAN K. PATRICK
Acting Chief, Fraud Section United States Attorney

py: __ Mabie SS me PQ —
MARK CIPOLLETTI J WIS
JEFFERY S. LE RICHE Assistant United States Attorney
MATTHEW F. SULLIVAN Southern District of Texas

Trial Attorneys
Fraud Section

 

 

Acting Chief

Securities & Financial Fraud Unit

-52-
Case 4:18-cr-00609 Document 20 Filed on 11/02/18 in TXSD Page 53 of 53

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA '

v. ' CRIMINALNO. [24004

KAMALDEEP GANDHI, '
Defendant. '

PLEA AGREEMENT —- ADDENDUM

I have fully explained to Defendant his rights with respect to the Criminal Information filed
in this case. I have reviewed the provisions of the United States Sentencing Commission’s
Guidelines Manual and Policy Statements and I have fully and carefully explained to Defendant
the provisions of those Guidelines which may apply in this case. | have also explained to
Defendant that the Sentencing Guidelines are only advisory and the Court may sentence Defendant
up to the maximum allowed by statute per count of conviction. Further, I have carefully reviewed
every part of this plea agreement with Defendant. To my knowledge, Defendant’s decision to

xs eement-is-an-informed and voluntary one.

ON, / a

. o : tne ees . / ;
— N\ AZ! a
LLE LAGROTTA Date
HOMAS GARDINER
Attorneys for Defendant

  
   

 

 
 

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement
with my attorney. [ understand this plea agreement and | voluntarily agree to its terms.

Lamb Lnil ahily

KAMALDEEP GANDHI Date
Defendant

 
